Citation Nr: 0936468	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from July 1950 
to July 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Columbia, South 
Carolina.  The Veteran had a hearing before the undersigned 
Board Member in March 2008.  A transcript of that hearing is 
contained in the record.  


FINDINGS OF FACT

1.  The competent and credible evidence does not demonstrate 
that the Veteran engaged in combat with the enemy.

2.  There is no competent evidence of record corroborating 
the Veteran's claimed in-service stressors.

3.  The record does not establish that the Veteran has PTSD 
as the result of a verified stressor from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An August 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the August 2005 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the August 2005 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the August 2005 letter was sent to 
the Veteran prior to the October 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  Although the letter was sent after the initial 
adjudication of the Veteran's claim, the Board finds this 
error to be nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a May 2006 statement 
of the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records and personnel records 
are associated with the claims folder, as are relevant VA and 
private treatment records.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

A VA examination was not provided in conjunction with the 
Veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, as discussed in further detail below, 
the Board finds that the Veteran has not sufficiently 
demonstrated the occurrence of an event, in this case a 
stressor, to which his PTSD could be related.  Since a 
medical examination would not be helpful in verifying the 
Veteran's claimed stressors, the Board finds that an 
examination is not warranted.

The Board notes that this case was remanded in April 2008 to 
attempt to verify the Veteran's claimed stressors.  Since an 
adequate attempt at verification was made, the Board 
concludes that all remand directives have been complied with, 
in accordance with Stegall v. West, 11 Vet. App. 268 (1998).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

The Veteran contends that he is entitled to service 
connection for PTSD based on his experiences in Korea.  He 
asserts that during the summer of 1953, his base came under 
attack from rocket and small arms fire on multiple occasions.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f) (2008).  With regard to 
the second PTSD element as set forth in 38 C.F.R. § 3.304(f), 
evidence of an in-service stressor, the evidence necessary to 
establish that the claimed stressor actually varies depending 
on whether it can be determined that a veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002);  38 C.F.R. § 3.303(d) (2008).

In this case, the Veteran has presented evidence of a current 
diagnosis of PTSD.  In a July 2006 letter, the Veteran's 
private treatment provided stated that he suffers from PTSD.

Further, the Veteran has also demonstrated a link between his 
PTSD and his claimed stressors.  In his July 2006 letter, the 
Veteran's private treatment provider opined that the Veteran 
suffers from PTSD as a result of exposure to attacks on the 
bases where he served.

However, although the Veteran presented a competent diagnosis 
of PTSD and a link to his claimed stressors, the Board 
nevertheless finds that the Veteran's claim must be denied 
because his claimed stressors have not been verified.  

In considering whether the Veteran's claimed stressors have 
been verified, the Board notes that if the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999); Moran v. Principi, 17 Vet. App. 149 
(2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-
74 (2004).

If a veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then a veteran's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, a veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

In this case, the Board initially finds that the Veteran is 
not a combat veteran.  The Veteran's DD-214 does not indicate 
that he received any combat decorations.  Additionally, the 
Board notes that the Veteran served as a cook, a military 
occupational specialty (MOS) not typically associated with 
combat.  Since the Veteran is not a combat veteran, his 
stressors may not be deemed verified based solely on his lay 
testimony.

Further, the Board notes that the current evidence of record 
does not adequately verify the Veteran's claimed stressors.  
The Veteran's claimed stressors include rocket and mortar 
attacks at Pusan Air Base and an attack on the ammo dump at 
the same location.  He asserted at his March 2008 hearing 
that these stressors occurred in July 1953 and August 1953.  
However, an inquiry conducted by the U.S. Army and Joint 
Services Records Research Center (JSRRC) could not verify 
that the Veteran's unit was involved in any attacks between 
February 1953 and August 1953.  Further, a review of the 
Veteran's personnel file shows that the Veteran departed 
Korea in June 1953 and was stationed in Japan at the time his 
stressors are alleged to have occurred.  Thus, even if Pusan 
Air Base was attacked at the time specified by the Veteran, 
his personnel record demonstrates that he was no longer at 
that location.

The Board notes that the Veteran has also claimed a stressor 
occurring on a flight between Japan and Korea during which 
the plane had trouble with the landing gear.  The Veteran 
stated at his March 2008 hearing that he feared crashing and 
began to cry.  However, the Veteran also stated that the 
landing gear began to function properly and the plan landed 
safely.  Since the plane landed without incident, the Board 
finds that no reasonably possibility exists of verifying this 
particular stressor.  Thus, this stressor also remains 
unverified.  

In conclusion, although the Veteran has presented competent 
evidence that he currently suffers from PTSD and that his 
PTSD is related to in-service stressors, there is 
insufficient evidence verifying the occurrence of the claimed 
stressors.  The Board therefore finds that a preponderance of 
the evidence is against the Veteran's claim, the "benefit of 
the doubt rule" does not apply, and the Veteran's claim must 
be denied.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


